  Exhibit 10.9

 
RESTRICTED SHARES AWARD AGREEMENT
 
 
This Restricted Shares Award Agreement (this “Agreement”) is made and entered
into as of ______________________________ (the “Grant Date”) by and between
HireQuest, Inc., a Delaware corporation (the “Company”) and
______________________ (the “Director”).
 
WHEREAS, the Company has adopted the Command Center, Inc. 2016 Stock Incentive
Plan (the “Equity Incentive Plan”) under which awards of Restricted Shares may
be granted; and
 
WHEREAS, the Company has adopted the 2019 HireQuest, Inc. Non-Employee Director
Compensation Plan (the “Director Compensation Plan”); and
 
WHEREAS, the Compensation Committee and Board of Directors of the Company have
determined that it is in the best interests of the Company and its shareholders
to grant the award of Restricted Shares provided for herein.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
1. Grant of Restricted Shares. Pursuant to Section 8 of the Equity Incentive
Plan, entitled Restricted Awards, the Company hereby issues to the Director on
the Grant Date a Restricted Shares Award consisting of, in the aggregate,
________________ shares of Common Stock of the Company (the "Restricted
Shares"), on the terms and conditions and subject to the restrictions set forth
in this Agreement, the Director Compensation Plan, and the Equity Incentive
Plan. Capitalized terms that are used but not defined herein have the meaning
ascribed to them in the Equity Incentive Plan or the Director Compensation Plan,
as the case may be.
 
2. Consideration. The grant of the Restricted Shares is made in consideration of
the services already rendered and to be rendered by the Director to the Company
and constitutes the entirety of the Initial Award of Initial Restricted Shares
as set forth in the Director Compensation Plan.
 
3. Restricted Period; Vesting.
 
3.1 Except as otherwise provided herein, provided that the Director does not
experience a Separation from Service prior to the applicable vesting date, the
Restricted Shares will vest in accordance with the following schedule:
 
[ reserved for vesting schedule ]
 
 
1

 
 
The period over which the Restricted Shares vest is referred to as the
"Restricted Period". If any vesting date, as set forth above, would otherwise
occur during a blackout period pursuant to the Company’s Insider Trading Policy,
said shares shall vest on the first day immediately following the end of the
blackout period.
 
3.2 Except as otherwise provided herein, if the Director experiences a
Separation from Service before the Restricted Shares vest, then the unvested
portion of the Restricted Shares shall be automatically forfeited, provided,
however, that if the Director is serving on the First Vesting Date or any
anniversary thereof, he or she shall not forfeit that year’s vesting solely
because vesting occurs during a blackout period.
 
3.3 The foregoing vesting schedule notwithstanding, if the Director’s service is
involuntarily terminated other than for Cause and the Director’s termination
date occurs within 12 months following the occurrence of a Change in Control,
100% of the unvested Restricted Shares shall vest as of the date of the
Director’s termination of service.
 
4. Restrictions. Subject to any exceptions set forth in this Agreement, the
Director Compensation Plan, and the Equity Incentive Plan, during the Restricted
Period, the Restricted Shares or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Director. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Shares or the rights
relating thereto during the Restricted Period shall be wholly ineffective and,
if any such attempt is made, the Restricted Shares will be forfeited by the
Director and all of the Director's rights to such shares shall immediately
terminate without any payment or consideration by the Company.
 
5. Rights as Shareholder; Dividends.
 
5.1 During the Restricted Period, the Director shall have the right to vote the
Restricted Shares. In addition, the Director’s Restricted Share Account shall be
credited with stock equivalent to all dividends paid by the Company during the
Restricted Period. Said dividends are subject to vesting of the Restricted
Shares and shall be forfeited in the event that the Restricted Shares do not
vest for any reason.
 
5.2 The Company may issue stock certificates or evidence the Director's interest
by using a restricted book entry account with the Company's transfer agent.
Physical possession or custody of any stock certificates that are issued shall
be retained by the Company until such time as the Restricted Shares vest.
 
 
2

 
 
5.3 If the Director forfeits any rights he or she has under this Agreement in
accordance with Section 3 of this Agreement, the Director shall, on the date of
such forfeiture, no longer have any rights as a shareholder with respect to the
Restricted Shares and any stock paid as dividends with respect to the Restricted
Shares, and shall no longer be entitled to vote or receive dividends on such
shares.
 
6. No Right to Continued Service on the Board. Neither the Equity Incentive
Plan, the Director Compensation Plan, nor this Agreement shall confer upon the
Director any right to be retained as a Director of the Company or in any other
capacity. Further, nothing in the Equity Incentive Plan, the Director
Compensation Plan, or this Agreement shall be construed to limit the discretion
of the Company to terminate the Director's Continuous Service at any time.
 
7. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the shares of Common Stock shall
be adjusted or terminated in any manner as contemplated by Section 14 of the
Equity Incentive Plan, entitled Adjustments Upon Changes in Stock.
 
8. Tax Liability and Withholding.
 
8.1 As a condition to the issuance of any Restricted Shares, the Company may
withhold, or require the Director to pay or reimburse the Company for, any taxes
which the Company determines are required to be withheld under federal, state or
local law in connection with the grant or vesting of the Restricted Shares.
 
8.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains the Director's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the Restricted Shares or the
subsequent sale of any shares and (b) does not commit to structure the
Restricted Shares to reduce or eliminate the Director's liability for
Tax-Related Items.
 
9. Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Director with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company's shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Director understands that the
Company is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.
 
 
3

 

 
10. Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Director indicating restrictions on transferability of the
Restricted Shares pursuant to this Agreement or any other restrictions that the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any applicable federal or state
securities laws or any stock exchange on which the shares of Common Stock are
then listed or quoted.
 
11. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company's principal corporate offices. Any notice required to be delivered
to the Director under this Agreement shall be in writing and addressed to the
Director at the Director's address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.
 
12. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
 
13. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Director or the Company to the Board of Directors for
review. The resolution of such dispute by the Board of Directors shall be final
and binding on the Director and the Company.
 
14. Restricted Shares Subject to Equity Incentive Plan. This Agreement is
subject to the Equity Incentive Plan as approved by the Company's shareholders.
The terms and provisions of the Equity Incentive Plan as it may be amended from
time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Equity Incentive Plan, the applicable terms and provisions of the Equity
Incentive Plan will govern and prevail. In the event of a conflict between any
term or provision contained herein and a term or provision of the Director
Compensation Plan, the Director Compensation Plan will govern and prevail. In
the event of a conflict between any term or provision contained in the Director
Compensation Plan and the Equity Incentive Plan, the Equity Incentive Plan will
govern and prevail.
 
15. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A, to the extent applicable, and shall be interpreted accordingly.
Notwithstanding the foregoing, the Company makes no representations or covenants
that any compensation paid or awarded under this Agreement will comply with
Section 409A.
 
 
4

 

 
16. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Director and the
Director's beneficiaries, executors, administrators and the person(s) to whom
the Restricted Shares may be transferred by will or the laws of descent or
distribution.
 
17. Severability. The invalidity or unenforceability of any provision of the
Equity Incentive Plan, the Director Compensation Plan, or this Agreement shall
not affect the validity or enforceability of any other provision of the Equity
Incentive Plan, the Director Compensation Plan, or this Agreement, and each
provision of the Equity Incentive Plan, the Director Compensation Plan, and this
Agreement shall be severable and enforceable to the extent permitted by law.
 
18. Discretionary Nature of Equity Incentive Plan. The Equity Incentive Plan is
discretionary and may be amended, cancelled or terminated by the Company at any
time, in its discretion. The grant of the Restricted Shares in this Agreement
does not create any contractual right or other right to receive any Restricted
Shares or other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Director's membership on the Board.
 
19. Amendment. The Board of Directors has the right to amend, alter, suspend,
discontinue or cancel the Restricted Shares, prospectively or retroactively;
provided, that, no such amendment shall adversely affect the Director's material
rights under this Agreement without the Director's consent.
 
20. Arbitration. Any and all claims arising out of or relating to this Agreement
shall be resolved by binding arbitration. Arbitration shall occur in Charleston,
South Carolina. Arbitration shall proceed pursuant to the rules of the American
Arbitration Association except where this agreement conflicts with those rules.
In case of conflict, the terms of this agreement shall govern. A mutually
agreeable neutral arbitrator shall be selected by the parties from a list
provided by the local office of the American Arbitration Association in the
Charleston, South Carolina region. The arbitration proceedings and opinion shall
be confidential. The arbitration hearing shall occur within 120 days of the date
it is filed. Notwithstanding anything in the rules of the American Arbitration
Association, the parties shall be allowed to engage in discovery according to
the following rules: each party shall serve all interrogatories and requests for
documents within 30 days of filing the arbitration. Each party shall be limited
to 10 interrogatories and 5 document requests. Discovery shall be fully
responded to within 30 days of receipt. The parties may each take 1 deposition
including the deposition of an opposing party. No other discovery shall be
allowed except upon written motion to the arbitrator. The arbitrator shall issue
a written opinion including findings of fact and conclusions of law within
thirty days of the conclusion of the arbitration hearing. The arbitrator may
award any relief, legal or equitable, to either party available under law or
which may be awarded by a court of competent jurisdiction where the arbitration
takes place provided, however that the arbitrator shall not be empowered to
award punitive, consequential, or other exemplary damages. The parties hereby
expressly waive their right to recover punitive, consequential, and exemplary
damages in such a proceeding. The parties shall have the rights to appeal or
seek confirmation or modification of such a decision that are set forth in the
Federal Arbitration Act. This arbitration agreement and any arbitration shall be
governed by the Federal Arbitration Act to the exclusion of state law
inconsistent therewith. The parties shall share equally the administrative fees
and arbitrator’s fees and expenses unless a contrary provision of law governs.
All other costs and expenses associated with the arbitration, including, without
limitation, each party’s respective attorney’s fees, shall be borne by the party
incurring the expense.
 
 
5

 

 
21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile, by electronic mail in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.
 
22. Acceptance. The Director hereby acknowledges receipt of a copy of the Equity
Incentive Plan, Director Compensation Plan, and this Agreement. The Director has
read and understands the terms and provisions thereof, and accepts the
Restricted Shares subject to all of the terms and conditions of the Equity
Incentive Plan, the Director Compensation Plan, and this Agreement. The Director
acknowledges that there may be adverse tax consequences upon the grant or
vesting of the Restricted Shares or disposition of the shares and that the
Director has been advised to consult a tax advisor prior to such grant, vesting
or disposition.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
COMPANY
HireQuest, Inc.
 
 
 
 
By: ________________________
Name:
Title:
 
 
 
 
 
DIRECTOR
[ Reserved for Director Name ]
 
 
 
 
 
By: ________________________
 

 
 
7
